Citation Nr: 1411092	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, to include service in the Republic of Vietnam from July 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The evidence of record demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).  


(CONTINUED ON THE FOLLOWING PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of this service connection claim for PTSD without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD, in addition, requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual Background and Analysis

The Veteran seeks to establish entitlement to service connection for PTSD.  In his written submissions and Board hearing testimony, he contends that, while serving in Vietnam, he was left scared and shaking from various incidents, including: coming under attack at the airport his first night in-country; proximity to land mines; proximity to mortar attacks; and proximity to a grenade explosion when he was unloading cargo after which he was taken to a hospital by helicopter.  

Service personnel records confirm the Veteran's service in Vietnam as a cargo handler and longshoreman attached to the 264th Transportation Company, while stationed in Vietnam from July 1967 to July 1968.  Appropriate inquiry with the U.S. Army and Joint Services Research and Records Center (JSSRC) about confirmation of in-service stressors was never pursued.  A formal finding of lack of information required to verify stressors associated with a PTSD claim, dated in January 2010, reflected the RO's finding that the Veteran's file did not show sufficient evidence of a specific stressful event occurring in service.  

Service treatment records reflect treatment for the grenade wound to the face, trunk, and extremities.  Otherwise, his January 1969 discharge examination revealed no acquired psychiatric abnormalities.  On his contemporaneous report of medical history, the Veteran checked the "no" boxes when asked whether he ever had: frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  

Post service, there is no record of psychiatric complaints or treatment until the Veteran was seen at the Secaucus Vet Center in June 2009.  Those treatment records indicated that the Veteran had been diagnosed with PTSD.  The social worker also recorded that the Veteran first began going to the Vet Center in 1985 when he attended group sessions, but these were too traumatizing for him and he could not continue.  

The Veteran underwent a VA mental examination in November 2010 by a VA psychologist.  He was diagnosed with chronic PTSD, apparently based on several stressors related to service in Vietnam.  For example, the report of examination noted that the Veteran's unit was ambushed; he was subject to sniper fire; he was exposed to incoming fire from rockets, mortars, bombs, mines, and booby traps; he was exposed to casualties, including mutilated bodies; he incurred a shrapnel wound for which he was later service connected; he was hospitalized in Vietnam for 2 to 3 weeks; he lost a number of close friends who were killed in action; and the airport was bombed or attacked upon his arrival in-country.  

It was noted that the Veteran had been treated at the Vet Center with individual psychotherapy for a period of four months, and mistakenly had been accepted into a VA residential PTSD program when he sought outpatient therapy.  The VA examiner commented that the Veteran met the criteria for PTSD with intrusive memories, hyper arousal affecting sleep, and emotional avoidance.  

During his September 2011 Board hearing, the Veteran testified that he was exposed to various stressors while serving in Vietnam and that he did not "open up" about Vietnam until four or five years before the hearing.  He conceded that he had been argumentative at work, which had led to reprimands and dismissals.  He was no longer employed.  He also testified that sometime after discharge from service he had gone to the Vet Center for several months of treatment, but could not take it because it had become very traumatic for him.  He stated that in 2010 he saw a psychologist for 3 or 4 months and then stopped for reasons he could not explain.  He also said that he had refused inpatient psychiatric treatment offered by VA.  

Having independently reviewed the record, the Board is satisfied and is of the opinion that the claims file does in fact support an award of service connection for PTSD.  The Board notes that during the course of this appeal, VA regulations on corroboration of in-service stressors was amended.  See 38 C.F.R. § 3.304(f)(3) (relaxing confirmation of stressors when they are related to a veteran's fear of hostile military or terrorist activity).  VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  Specifically, the type of credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable in this case even though the Veteran's claim was filed in June 2009 because it has not yet been decided.  Id.  

Under the former 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the veteran engaged in "combat with the enemy."  A veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.  

If the veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor was related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  Second, the claimed in-service stressor must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.  

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the veteran or others and responded with a psychological or psychophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include: actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  

In November 2010, shortly after these new PTSD regulations took effect, the VA examiner reviewed the claims file and interviewed the Veteran.  She specifically found that the Veteran experienced fear, horror, survival anxiety, and mistrust as a result of his experience of several in-service stressors, including exposure to mortar fire, sniper fire, and ambushes.  However, the November 2010 VA examiner failed to explicitly state whether any of the Veteran's alleged in-service stressors was adequate to support the PTSD diagnosis or whether any of his PTSD symptoms were related to the claimed stressors.  

The Board finds that evidence in the record corroborates that the Veteran likely underwent traumatic experiences during his military service.  The November 2010 VA examiner certainly suggested that the Veteran's PTSD symptoms are related to his memories of disturbing military experiences.  In this case, the Board believes that the record corroborates that the Veteran likely experienced hostile military activity during his tour of duty in Vietnam.  His DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations, but that he did serve as a cargo handler while he was stationed in Vietnam.  He has been service connected for a shrapnel injury to the right thigh as a result of a grenade explosion he suffered while in Vietnam.  The Board believes that the November 2010 VA examiner implicitly determined that it was at least as likely as not that the Veteran's PTSD symptoms are related to his fear of hostile military or terrorist activity and to his in-service stressors identified in the record when she diagnosed the Veteran with chronic PTSD after noting his stressors in Vietnam and his fear and horror.  There is no other recent psychiatric diagnosis or examination because the Veteran has declined recent individual or group treatment for his PTSD.  

Therefore, the Veteran appears to have met the relaxed in-service standard of revised § 3.304(f) related to "fear of hostile military or terrorist activity" for at least one of his claimed in-service stressors.  

The Board also notes that if a veteran's claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the veteran's lay testimony alone establishes that the stressor occurred only when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, either a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed in-service stressor.  

In this case, there is no dispute that claimed in-service stressors of exposure to enemy mortar attacks, sniper attacks, ambushes, and to numerous military and civilian casualties are consistent with the places, types, and circumstances of the Veteran's service in the Vietnam war zone and there is no clear and convincing evidence to the contrary.  In addition, the November 2010 VA examiner, a VA psychologist, implicitly confirmed that the claimed in-service stressors were adequate to support a diagnosis of PTSD.  The Board believes that an unbiased reading of the VA examination report shows that the examiner implies, without explicitly stating, that the Veteran's PTSD symptoms were related to these claimed in-service stressors because there were no other stressers listed in her report that would be relevant to a PTSD diagnosis.  

Without remanding for this examiner, or another VA examiner, to explicitly state that indeed this Veteran's PTSD symptoms are related to the in-service stressors listed in the November 2010 examination report, the Board instead will find that the Veteran's diagnosis of chronic PTSD is based on at least one corroborated in-service stressor from his time in Vietnam.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence in the claims file of the Veteran's PTSD diagnosis based on at least one verifiable in-service stressor.  

Therefore, the Board finds that the Veteran has provided evidence of all the elements required for a grant of service connection for PTSD and the claim for service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


